DETAILED ACTION
This Office action is in response to Amendment filed on 06/25/2021.  Claims 1, 4-17, and 20-25 were pending with claims 1 and 17 amended and claims 2, 3, 18, and 19 canceled.  Claims 1, 4-17, and 20-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/25/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Joshua I. Rudawitz (Reg. Num: 72516) on 07/02/2021.


AMNEDMENTS THE CLAIMS
1.	(Currently Amended) A method for measuring and analyzing in vehicle media consumption and user interaction with a vehicle, the method comprising steps of:
receiving raw data of media and vehicle usage of a vehicle by a platform device, including a start location and an end location of a journey of the vehicle by the user as well as at least one intermediate waypoint location of the vehicle, the platform device including storage, operation controls, a microprocessor, a memory component, I/O inputs and outputs and an operating system installed and running thereon;
processing the raw data, in real time, with content measurement software operating on the platform device, and attributing the raw data with at least one immutable distributed ledger and anonymizing only the start location and the end location of the journey of the vehicle by redefining the start location or the end location by a radius of obscurity that is an area larger than either of the start location or the end location;
producing a report with the processed raw data relating to the user interaction with the vehicle and media content; and
determining a set of consumption and use habits of at least one user from the report;
wherein the immutable distributed ledger includes a data set that includes at least the local time of the start of the media content or the user interaction with the vehicle; and
wherein the data set is hashed and bound to the at least one immutable distributed ledger.


receiving raw data of media and vehicle usage of a vehicle by a platform device, including a start location and an end location of a journey of the vehicle by the user as well as at least one intermediate waypoint location of the vehicle, the platform device including storage, operation controls, a microprocessor, a memory component, I/O inputs and outputs and an operating system installed and running thereon;
processing the raw data, in real time, to apply at least one obfuscation function to anonymize at least a portion of a personally identifiable information including anonymizing only the start location and the end location of the journey of the vehicle by redefining the start location or the end location by a radius of obscurity that is an area larger than either of the start location or the end location; and
producing a report with the processed raw data relating to the user interaction with the vehicle and media content. 









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “processing the raw data, in real time, with content measurement software operating on the platform device, and attributing the raw data with at least one immutable distributed ledger and anonymizing only the start location and the end location of the journey of the vehicle by redefining the start location or the end location by a radius of obscurity that is an area larger than either of the start location or the end location” as stated in claim 1 (and similarly in claim 17).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1, 4-17, and 20-25 indicated that claims 1, 4-17, and 20-25 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446